DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Restriction Requirement
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
• Group I, claim(s) 14-22, drawn to a method for antimicrobial treatment of a preparation serving for food or pleasure or a pharmaceutical preparation, the method comprising adding to the preparation an antimicrobial mixture comprising one or more plant extract as set forth in claim 14 and one or more flavoring agent(s) as set forth in claim 14.

• Group II, claim(s) 23-32, drawn to a preparation serving for nutrition or pleasure or a pharmaceutical preparation comprising an antimicrobial mixture in an amount sufficient to provide an antimicrobial effect on the preparation, the antimicrobial mixture comprising an antimicrobial mixture comprising one or more plant extract as set forth in claim 23 and one or more flavoring agent(s) as set forth in claim 23.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of a preparation serving for nutrition or pleasure or a pharmaceutical preparation comprising an antimicrobial mixture in an amount sufficient to provide an antimicrobial effect on the preparation comprising at least one compound from list A in claim 23 and at least one compound from list B in claim 23, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Erfurt (US 2014/0309294 A1). Erfurt teaches a soft drink composition comprising sour cherry extract (0.1%) and hesperetin (0.002%) (pg 14, Table 1, soft drink D). It is noted that sour cherry, Prunus cerasus, is a member of the Rosaceae family.
As such, Group I does not share a special technical feature with the instant claims of Group II. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I and II is broken. 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
 	1. Plant Extract: Applicant must elect a specific plant extract to be included in the claimed invention, as of claims 14 and 23. These species lack unity in view of the fact that they have widely different chemical components (A and biological activities.
2. Flavoring agents: Applicant must elect a specific flavoring agent to be included in the claimed invention, as of claims 14 and 23. These species lack unity in view of the fact that they have widely different chemical structures and biological activities. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Joint Inventors
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
 	Groups: The examiner has required restriction between product (Group II) and process (Group I) claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 	Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a). 



Telephonic Prosecution
During a telephone conversation with attorney R. James Balls on 7 June 2022 a provisional election was made without traverse to prosecute the invention of Group I (method), claims 14-22. The applicant further elected the species of Lythraceae (pomegranate) as the plant extract and limonene as the flavoring agent. As such, claim 19 is withdrawn since the election of limonene as the single species of component (B) removes from consideration other species of component (B). It is noted that if claim 19 were amended as follows, the claim would be examined:

Claim 19 (Proposed amendment) The method according to claim 14, wherein [[]] the method further comprises one or more additional flavoring agent(s) chosen from eriodictyol, hesperetin, homoeriodictyol, naringenin, pellitorine, and vanillic acid. 

Affirmation of this election must be made by applicant in replying to this Office action. Claims 19 and 23-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
Claims 1-13 are cancelled.
Claims 14-32 are newly added and are pending.
Claims 19 and 23-32 are withdrawn.
Claims 14-18 and 20-22 are examined on the merits in this prosecution.

Claim Objections
Claim 14 and 23 are objected to because of the following informalities: many of the compounds listed are not spelled according to American English spellings and a number of the chemical species recited have unnecessary hyphens in the names. Finally, in claim 20, second line, “p-coumaric acid” is misspelled. Appropriate corrections are required.

CLAIM REJECTIONS

Indefiniteness Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-18 and 20-22 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14 and 23 each recite the term “preferably” in lines 16 and 17. As set forth in MPEP 2173(d), exemplary claim language may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.
Claims 14 and 23 recited the term “Phyllodulcin-Isomers,” “Rubusosid-isomers,” and “mixtures of Rubusosid-isomers and -homologues.” The terms “isomer” and “homologue” are not defined or in any way limited in the specification. As such, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired.

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 14-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurt (US 2014/0309294 A1; cited above), in view of Hanbali (“The Antimicrobial Activity of Black Sour Cherry (Prunus cerasus L.) Extracts: I. Measurement of Sensitivity and Attenuation of Gram-Positive and Gram-Negative Bacteria and C. albicans in Culture,” Curr. Nutr. Food Sci., 2013; 9: 201-216), and as evidenced by Wu (Diverse Phytochemicals and Bioactivities in the Ancient Fruit and Modern Functional Food Pomegranate (Punica granatum),” Molecules 2017, 22, 1606, 1-17).
Erfurt teaches a method of administering antioxidant compounds in a low-fat yoghurt composition comprising sour cherry extract (0.2%), as well as Rebaudioside A (0.05%), hesperitin (0.002%), phloretin (0.002%), and homoeriodictyol (0.005%, as the sodium salt) (pg 14, Table III, entry D). It is noted that sour cherry, Prunus cerasus, is a member of the Rosaceae family. 
For claim 15, Erfurt teaches Rebaudioside A, which improves the sweetness of the composition of the method by moderating the sour taste of the sour cherry extract.
For claim 17, Erfurt teaches sour cherry juice (pg 12, [0176]), reading on an extract from the berry.
For claim 20, the evidentiary art of Wu teaches pomegranate inherently  contains catechins and epicatechins (pg 2, Table 1, “Flavonoids”), as well as cinnamic acid, chlorogenic acid, caffeic acid, gallic acid, and coumaric acid (pg 3, Table 1, “Organic acids and phenolic acids”).
For claims 21 and 22, Erfurt teaches, for component A, sour cherry extract (0.2%), and for component B, a mixture of Rebaudioside A (0.05%), hesperitin (0.002%), phloretin (0.002%), and homoeriodictyol (0.005%). The Examiner calculates a ratio of A to B of 3.4:1, within the ranges claimed in claims 21 and 22.
Erfurt does not teach the limitation of a “method for antimicrobial treatment.” Erfurt also does not teach the biological activity of sour cherry juice or the compounds comprising sour cherry juice. 
Hanbali teaches the missing elements of Erfurt.
Hanbali teaches the antimicrobial activity of black sour cherry (Prunus cerasus) (Title). As such, the combination of the composition of Erfurt and the antimicrobial properties of sour cherry of Hanbali, produce a method of the claimed antimicrobial treatment comprising an extract from a plant of the Rosaceae family.
For claims 16 and 18, Hanbali teaches whole juice extracts of black sour cherry juice showed inhibition of C. albicans (Abstract).
For claim 20, Hanbali teaches sour cherries are sources of gallic acid and  p-coumaric acid (pg 201, right column, last three lines).
The person of ordinary skill would have had a reasonable expectation of success in utilizing the teachings of Hanbali regarding a method of antimicrobial effect of the composition of Erfurt comprising a Rosaceae extract and four compounds recited as part (B) of the claimed mixture. The skilled artisan would have been motivated to select Hanbali’s antimicrobial method because Erfurt teaches a composition comprising a 3.4:1 ratio of part (A) to part (B), within the claimed range, and also the composition of Erfurt is within the range taught in the instant specification (pg 9: 1-3) as an effective antimicrobial concentration.

2) Claims 14, 17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN105613709 A; citations below from the English translation provided by EPO), as evidenced by Shaw (“Quantitative Composition of Cold-Pressed Orange Oils,” J. Agr. Food Chem., Vol. 22, No. 5, 1974, 785-787).
Liang teaches a method of keeping pork fresh by adding preservative (reading on “antimicrobial”) agents (Abstract). 
For claim 14, Liang teaches a method containing 5-15 parts of pomegranate peel extract solution and 1-3 parts of orange essential oil (Abstract; pg 4, [0016]). The evidentiary reference of Shaw teaches that orange essential oil contains about 95% limonene (Table I, third line, pg 786). As such, Liang teaches the elected invention.
For claim 17, Liang teaches the extract is taken from the pomegranate peel.
For claims 21-22, Liang teaches the composition comprising 15 parts of pomegranate extract and 3 parts of orange or citrus extract (95% limonene as per Shaw) (Liang, Example 2, [0038]), resulting in a ratio of component (A) to component (B) of about 5:1. Because the ratio taught by Liang is within the claimed range, a prima facie case of obviousness exists. 

3) Claims 15, 16,  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (cited above), in view of Omran (“The Effects of Limonene and Orange Peel Extracts on Some Spoilage Fungi,” International Journal of Molecular and Clinical Microbiology 1 (2011) 82-86). 
The teachings of Liang are discussed above.
Liang does not teach that component (B) improves the antimicrobial effectiveness or the microbes recited in claims 16 and 18..
Omran teaches the missing elements of Liang.
Omran teaches limonene has an antifungal effect on Penicillium sp. and Candida albicans, as well as anti-leishmania and anti-salmonella effects (pg 83, left column, first full paragraph; pg 84, Tables 1-3). It is noted that while claim 14 is not drawn to either isomer of limonene, Omran tested both R-(+) and S-(-) limonene and found different activities in the various assays (see Tables 1-3); as such, given the teachings of Omran, one of ordinary skill would have the motivation and assay tools to determine which isomer of limonene would be more effective in a specific method.
Claim 18 recites the term “wherein the antimicrobial mixture is synergistically effective against one or more germs.” Since Liang teaches the ratio of component (A) to component (B) throughout the claimed range, one of ordinary skill would have been motivated to optimize the elements of the method, leading to the optimized-or synergistically-effective ratio of pomegranate extract and limonene in the germ C. albicans since both Liang and Omran teach the reduction of microbial levels on food and Liang teaches in the examples how to optimize the ratio of elements in the method. See pgs 7-13, [0029]-[0068].

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612